United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 10, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30747
                         Summary Calendar


 WARREN L. REUTHER, JR., on his own behalf and on behalf of all
   other shareholders of Airport Holdings, Inc., Airport
   Shuttle, Inc., Airport Shuttle Colorado, Inc., Chicory
   Building, Inc., Delta Transit, Inc., Destination Management,
   Inc., Hospitality Enterprises, Inc., Lodging, Inc., New
   Orleans International Cruise Ship Terminal, Inc., New
   Orleans Paddlewheels, Inc., New Orleans Tours, Inc., On the
   Town, Inc., RSC Management, Inc., and Visitor Marketing,
  Inc.,

                               Plaintiff-Appellant,

                              versus

  JAMES E. SMITH, JR.; SMITH MARTIN APLC; SMITH ROSENBERG LLC,
  formerly known as Smith Martin APLC; AIRPORT HOLDINGS, INC.;
 AIRPORT SHUTTLE, INC.; AIRPORT SHUTTLE COLORADO, INC.; CHICORY
   BUILDING, INC.; DELTA TRANSIT, INC.; DESTINATION MANAGEMENT,
INC.; HOSPITALITY ENTERPRISES, INC.; LODGING, INC.; NEW ORLEANS
  INTERNATIONAL CRUISE SHIP TERMINAL, INC.; NEW ORLEANS
PADDLEWHEELS, INC.; NEW ORLEANS TOURS, INC.; ON THE TOWN, INC.;
          RSC MANAGEMENT, INC.; VISITOR MARKETING, INC.,

                               Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-3625-R
                        USDC No. 02-CV-282
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 03-30747
                                       -2-

     Warren L. Reuther, individually and on behalf the shareholders

of the above-referenced corporations (the Corporations), appeals

from the district court’s grant of the appellees’ motions for

summary   judgment   in    this    suit    alleging,   among    other   claims,

violations under the Racketeer Influenced and Corrupt Organizations

Act (RICO).      Because     Reuther       declines    to    renew his federal

securities law claim, that issue is deemed abandoned. See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Reuther contends that the district court abused its discretion

in denying his FED. R. CIV. P. 56(f) request for a continuance to

permit further discovery.         He also asserts that the district court

erred in granting summary judgment on his RICO claim. For purposes

of the latter argument, Reuther contends that the district court

improperly weighed evidence and decided genuine issues of material

fact when rejecting certain alleged RICO predicate acts of mail

fraud.

     We have reviewed the record and briefs submitted by the

parties and hold that the district court’s denial of Reuther’s FED.

R. CIV. P. 56(f) request did not constitute an abuse of discretion

since Reuther failed to show how the additional requested discovery

would create a genuine issue of material fact.               See Richardson v.

Henry, 902 F.2d 414, 417 (5th Cir. 1990); International Shortstop,

Inc. v. Rally’s, Inc., 939 F.2d 1257, 1266 (5th Cir. 1991).

Similarly,    because     Reuther’s       RICO   predicate    acts/mail   fraud

arguments fail to identify the existence of a material fact issue
                           No. 03-30747
                                -3-

for trial, the district court’s grant of summary judgment is

AFFIRMED.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986); Anderson v. Liberty Lobby, 477 U.S. 242, 250 (1986).

Because the district court’s summary judgment ruling was not error,

we reject Reuther’s request seeking reinstatement of his state-law

claims.

     AFFIRMED.